19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 1 of 8
19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 2 of 8
19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 3 of 8
19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 4 of 8
19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 5 of 8
19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 6 of 8
19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 7 of 8
19-61014-rk   Doc 4   FILED 05/09/19   ENTERED 05/09/19 16:14:27   Page 8 of 8
